Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-8 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huebener (U.S. 6,784,242).
	Regarding Claim 1, Huebener exemplifies an adhesive composition comprising polyols reacted with MDI to make a prepolymer and, separately TDI reacted with polyols to make a prepolymer and then combining them.  Table 1 Example 9/1, 9/2 and 9/3.
	The MDI and polyol prepolymer anticipates, or in the alternative meets, the first prepolymer of Claim 1.
nd prepolymer of instant claim 1.
	Huebener exemplifies the TDI prepolymer in other examples as 0.1 wt% of residual TDI.  (See Example 1-6)
	Huebener teaches the residual amount of TDI should be less than 0.1 wt% by weight in Column 3 lines 15-20.  
	Therefore, one of ordinary skill in the art would have at once envisaged the TDI prepolymers of Example 9 with 0.1 wt% or less of TDI residual monomer based on the exemplification of this level of TDI monomer in the other examples and Huebener’s teaching of the desirability of this level of residual TDI monomer in Column 3 lines 15-20.
	Alternatively, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Huebener, in particular according to Example 9, with the residual TDI prepolymer having less than 0.1 wt% of TDI residual monomer because of Huebener’s exemplification of this level of TDI residual monomer and also the above teaching of its desirability. 
	This anticipates or in the alternative meets the limitations of the residual monomer content of Claim 1 as the stripping process of Claim 1 is considered product by process and the resulting second prepolymer has the recited 0.1 wt% or less of free isocyanate monomers.   The structure implied by the process is one in which the second prepolymer has less than 0.1 wt% of free isocyanate monomers. 
	No solvents are used in making either prepolymer or combination which anticipates, or in the alternative meets, the substantially free of solvents limitation.


Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection is made, the burden shifts to the Applicant to show an unobvious difference.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). 
In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP § 2113.

	Regarding Claim 3, the polyols in both prepolymers are polyethers which anticipates, or in the alternative meets, claim 3.  Polyester polyols are also used which anticipates the polyester polyol of claim 3.
	Regarding Claim 4, the MDI is the recited 4,4’ variant anticipating or in the alternative meeting the limitations of claim 4. (See table of Column 16).
	Regarding Claim 5, the TDI anticipates or meets the isocyanate of Claim 5.
	Regarding Claim 6, Huebener teaches prepolymers 9/1 and 9/2 are mixed together which anticipates the method of Claim 6. (See Column 16 lines 35-40).
	Regarding Claim 7, Huebener does not teach the mixing temperature of the two prepolymers of Example 9.  For the example wherein the prepolymers are made in series, the reaction is maintained at 95 oC and then lowered and maintained at 85 oC.
	Therefore, one of ordinary skill in the art is reasonably suggested the temperature of the prepolymers at their mixing must be in the range of 95 oC to 85 oC because these prepolymers are exemplified being made at these temperatures.
	Alternatively, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to mix the two prepolymers made separately at temperatures in the range of their initial polymerization, i.e. 95 oC and 85 oC, because this is the range these oC.
	The range of mixing of 85 to 95 oC anticipates or in the alternative meets the limitations of the mixing temperature of Claim 7.
	Regarding Claim 8, Claim 8 recites a primary aromatic amine (PPA) content of not greater than 0.24 mg/mL aniline after 7 days.  Huebener is silent on the recited PPA content. However, Applicant’s inventive examples compare the effect of having recited composition with TDI residual monomer level compared to compositions which do not have two prepolymers as recited with the TDI monomer level.  See Table 8 of the as-filed specification.  All of Applicant’s inventive examples have a PAA value of 0.24 micrograms / mL at day 7 which is within the recited range of no greater than 0.2 mg/mL (or 200 micrograms / mL)   As the above immediately envisaged composition or obvious composition of Huebener have less than 0.1 wt% of TDI residual monomer and are a mixture of MDI and TDI prepolymers as is Applicant’s inventive examples, making them substantially identical, one of ordinary skill in the art is reasonably suggested the above discussed compositions of Huebener must have the recited PAA decay rate recited by Claim 8.
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).
“Where…the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).” In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Claims 6-7 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huebener (U.S. 6,784,242).
	This rejection is necessitated by the difference in claim amendments to Claim 1 vs. Claim 6.
Regarding Claim 6, Huebener exemplifies an adhesive composition comprising polyols reacted with MDI to make a prepolymer and, separately TDI reacted with polyols to make a prepolymer and then combining them.  Table 1 Example 9/1, 9/2 and 9/3.
	The MDI and polyol prepolymer anticipates, or in the alternative meets, the first prepolymer of Claim 1.
	The TDI and polyol prepolymer has a residual monomer amount of 0.80%.  This is greater than the 0.1 wt% recited for the 2nd prepolymer of instant claim 1.
	Huebener exemplifies the TDI prepolymer in other examples as 0.1 wt% of residual TDI.  (See Example 1-6)
	Huebener teaches the residual amount of TDI should be less than 0.1 wt% by weight in Column 3 lines 15-20.  
	Therefore, one of ordinary skill in the art would have at once envisaged the TDI prepolymers of Example 9 with 0.1 wt% or less of TDI residual monomer based on the exemplification of this level of TDI monomer in the other examples and Huebener’s teaching of the desirability of this level of residual TDI monomer in Column 3 lines 15-20.

Example 9 uses 40 parts of TDI prepolymer and 68.2 parts of MDI prepolymer for a total amount of 108.2 parts of composition.  The amount of TDI prepolymer is 40/108.2 * 100 = ~37 wt% and the amount of MDI prepolymer is 68.2 / 108.2 * 100 = ~63 wt% which anticipates, or in the alternative meets, both ranges of Claim 6.

	This anticipates or in the alternative meets the limitations of the residual monomer content of Claim 1.
	No solvents are used in making either prepolymer or combination which anticipates, or in the alternative meets, the substantially free of solvents limitation.
Regarding Claim 6, Huebener teaches prepolymers 9/1 and 9/2 are mixed together which anticipates the method of Claim 6. (See Column 16 lines 35-40).
	Regarding Claim 7, Huebener does not teach the mixing temperature of the two prepolymers of Example 9.  For the example wherein the prepolymers are made in series, the reaction is maintained at 95 oC and then lowered and maintained at 85 oC.
	Therefore, one of ordinary skill in the art is reasonably suggested the temperature of the prepolymers at their mixing must be in the range of 95 oC to 85 oC because these prepolymers are exemplified being made at these temperatures.
oC and 85 oC, because this is the range these prepolymers were mixed at when they were made in series.  Therefore, when practicing the mix according the above analysis the temperature of the mixing must be between 95 and 85 oC.
	The range of mixing of 85 to 95 oC anticipates or in the alternative meets the limitations of the mixing temperature of Claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huebener (U.S. 6,784,242) (either version) as applied to Claim 6 above and in further view of by Room Temperature definition from Hawley’s Condensed Chemical Dictionary.
Huebener is applied as above under §§102/103 to Claim 6.
Huebener teaches the two prepolymers of Example 6 are made separately and mixed.  Huebener is silent on the mixing temperature in the range of 20 to 120 oC as recited by instant claim 6.
Huebener’s examples teach the initial components are mixed together and then heated to react.  See Column 16 lines 25-37.
Huebener teaches temperature is used to accelerate the reaction in making the prepolymers.  The reaction mixture is initially heated to 40 to 80 oC and the reaction itself is exothermic, producing heat, and must be cooled to maintain it between 70 to 110 oC.  Column 11 5-20).
	Huebener does not teach or suggest the initial components, polyol and isocyanate, are heated prior to making the reaction mixture.  Therefore, one of ordinary skill in the art is reasonably suggested they must be at ambient or room temperature.  As evidence by Room Temperature definition, this is a temperature from 20 to 25 oC. Huebener is silent on any temperature of less than room temperature in practicing the invention of Huebener.
oC. (Column 14 lines 1-5).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to mix the separate prepolymers of Huebener as discussed above in Example 9 together at a temperature of from about 20 to below 30 oC because one is reasonably suggested the initial components and, therefore, the initial prepolymers do not need to be preheated prior to mixing, thereby suggesting they must be capable of mixing at room or ambient temperature of 20 oC and Huebener teaches the compositions themselves are processed at 30 to 90 oC.  Therefore one of ordinary skill in the art is reasonably motivated to choose temperatures of mixing below 30 oC to prevent unwanted reaction of the prepolymers prior to processing.
	The range of 20 to 30 oC on the mixing meets the recited range of instant claim 7.

Response to Arguments
	Applicant’s remarks filed January 19, 2021 with RCE have been fully considered but are not persuasive.  The claims are not amended in the RCE submission of January 19, 2021.  Therefore, as all subject matter claimed could have been under final rejection as put forth in the final rejection of October 19, 2021, this action is also made final.
	Applicant’s remarks filed January 19, 2021 have been fully considered but are not persuasive.   Applicant argues in January 19, 2021 remarks Huebener requires a different process than that claimed which results in lower free TDI levels and lower free MDI levels and such process has not been put forth in the prior art.   Applicant’s remarks have been fully considered but are not persuasive as each and every step of the recited process has been rejected with Huebener and/or the remaining references of record.  Simply because Huebener does not 
As the remarks to isocyanate levels and ratios of reactants (NCO:OH) ratio are similar to Applicant’s previous remarks filed throughout prosecution and in particular those of October 2, 2020 (the previous RCE) filing and relevant to the maintaining of the rejections of record against the claims they are repeated to further emphasize how the prior art renders the claimed invention either obvious or anticipated.  Similarly the recitation of a stripping process vs the exemplified process of Huebener were also previously argued and are still relevant to the current arguments regarding the claimed stripping vs. Huebener’s teachings and, therefore, are repeated below.

	Huebener is directed to the same or similar problems as Applicant.  See Column 2 lines 10-33 and also Column 3 lines 1-30, Column 5 lines 20-38 which are all directed to the desire to minimize TDI for health reasons and in some case related to food safety just as Applicant argues the problem their invention is drawn to in previous responses of record.   The rejection of Huebener is made under anticipation and how one of ordinary skill in the art would have at once envisaged practicing Huebener with residual TDI levels which are recited for the reasons put forth in the rejection of record.  No arguments exist to the rationale under 102 and even considering a 103 “combination” would not be persuasive as Huebener is directed to lowering the amount of residual isocyanate and there is no indication or other evidence why one would avoid such teaching simply due to the number of prepolymer made.  Applicant appears to be picking and choosing different parts of the reference in order to paint a picture that does not exist in the broader teachings of Huebener which teaches the above desire to minimize TDI levels for health reasons and specifically teaches most particularly levels below 0.1 % (Column 13 lines 20-25 in the overall polyurethane, Column 3 lines 15-20 for the TDI component). Note, Applicant’s argued difference between the claimed TDI level and Hueneber is 0.8 wt% (or 0.3 wt% in the overall mixture) vs 0.1 wt% in the prepolymer.  This is a far cry from much higher levels of MDI (28 wt% in the prepolymer and even the broader less than 1 wt% of TDI of Column 3 lines 10-20).  It entirely unclear how Applicant’s arguments the first through forth points can be considered persuasive when the reference specifically teaches a desire to have less than 0.1 wt% TDI and, compared to the exemplified compositions, the recited range is simply 
	As previously put forth in the Final Rejection of July 2, 2020, Applicant’s remarks to the lowering of the amount of residual isocyanate causes differences in the ratio of isocyanate to polyol in the second step such that there would be no motivation to change the amount of residual TDI.  This is not persuasive.  The difference between the claimed amount of residual TDI and the exemplified amount of residual TDI in Huebener’s Example 9 is 0.7 wt%.  The immediately envisaged amount is 0.1 wt% because of Huebener’s teachings.  Therefore, to arrive at the claimed invention via Huebener one of ordinary skill in the art would have to decrease the amount of residual TDI by 0.7 wt%. Considering the amount of residual MDI in the Stage 2 is 28%, the change is 0.7 in the residual TDI appears to be almost insignificant.  Considering that Huebener teaches a range of isocyanate to polyol ratios in the second stage (Column 12 lines 10-20) and Applicant already admits one of ordinary skill in the art must make some adjust to the ratio of the second stage in the proposed envisage case of the rejection of record to arrive at the claimed invention, there appears to be plenty of direction in Huebener based on the knowledge of 
	Applicant’s remarks to Huebener teaching away from stripping are not persuasive.  While Huebuener does not prefer stripping, Huebener does not teach or suggest cannot be used.  Further, the stripping is considered a product by process limitation in that the art of record demonstrates that the 0.1 wt% of free TDI monomer can be arrived at via non-stripping means.  Applicant uses stripping to arrive at the 0.1 wt% or less free TDI monomer in this second prepolymer.  The relevant limitation is the 0.1 wt % or less free TDI monomer.  No difference or comparison evidence is presented that would suggest one of ordinary skill in the art would be able to discern a significant difference between a 0.1 wt% or less free TDI monomer prepolymer 
	
	For the above reasons, the rejections of record are maintained.  Applicant is reminded of their right to appeal the decision of the Examiner.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christopher M Rodd/            Primary Examiner, Art Unit 1766